Citation Nr: 1746724	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  11-19 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to an initial compensable rating for thoracic spondylosis prior to November 27, 2012 and in excess of 10 percent beginning November 27, 2012.

3. Entitlement to an initial compensable rating for residuals of right knee osteochondritis desiccant excision with scars prior to November 27, 2012 and in excess of 10 percent beginning November 27, 2012.

4. Entitlement to an initial rating in excess of 60 percent for tinea or pityriasis versicolor.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States in the United States Marine Corps from October 2006 to October 2010.

These matters come to the Board of Veterans' Appeals (Board) from January 2011 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California and Lincoln, Nebraska, respectively.  Jurisdiction is retained by the RO in Lincoln, Nebraska.

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing in November 2012.  The transcript is of record.

The Board most recently remanded these matters for further development in July 2016.  They have returned for adjudication.

The issues of an increased rating for thoracic spondylosis and right knee osteochondritis desiccant excision are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. The Veteran's hearing loss is characterized by a "I" rating in the right ear and a "I" rating in the left ear; and, the functional effect of the Veteran's hearing loss is difficulty understanding conversation with noise.  

2. The Veteran's tinea or pityriasis versicolor have not resulted in scarring or additional disabling effects not contemplated by diagnostic code 7806.  


CONCLUSIONS OF LAW

1. The criteria for an initial compensable schedular or extraschedular rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.85, Diagnostic Code 6100, 4.86 (2016).

2. The criteria for an initial rating in excess of 60 percent for tinea or pityriasis versicolor have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.118, Diagnostic Codes 7800-7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The matter was most recently Remanded in July 2016.  The Board instructed that the AOJ obtain the Veteran updated VA treatment records and afford the Veteran VA examinations.  Both actions have been sufficiently accomplished to represent substantial compliance with the remand directives.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Ratings 

Disability ratings are based on VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  
 
In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found are warranted, a practice of assigning ratings referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).
 
It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present.  38 C.F.R. § 4.2.  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Issue 1: Bilateral Hearing Loss

VA rating criteria for evaluating hearing loss disabilities provide ratings from 0 (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of puretone audiometry tests.  38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold average," as used in Table VI, is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  Average puretone decibel loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis.  These axes intersect to determine the Roman numeral designation for hearing impairment in each ear.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Diagnostic Code 6100.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  

A VA audiologist, in addition to evaluating puretone and speech recognition scores, must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Even if an audiologist's description of the functional effects is somehow defective, however, the Veteran bears the burden of demonstrating any prejudice caused by such deficiency.  Id. at 455-56.  

The Veteran was afforded a VA audiology examination in September 2010.  At the examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
50
LEFT
25
25
25
35
70

The average pure tone threshold was 31.3 decibels for the right ear and 53.8 decibels for the left ear.  The Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The examiner indicated that confidence in the thresholds was low as the Veteran had poor reproducibility.

The Veteran was afforded another VA audiology examination in May 2015.  At the examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
25
45
LEFT
50
40
45
50
80

The average pure tone threshold was 25 decibels for the right ear and 39 decibels for the left ear.  The Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The examiner noted that the functional loss from the hearing loss was a difficulty understanding in noisy environments.

The Veteran's hearing loss does not meet the exceptional pattern rating of 55 decibels or more at each of 1000, 2000, 3000, and 4000 Hertz or 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  Accordingly the Veteran is to be rated under Table VI.  

Table VI provides for a "I" rating for 31.3 decibels and 100 percent discrimination and a "I" rating for 53.8 decibels and 100 percent discrimination.  The ratings would not change for the readings from the May 2015 examination.  Two "I" ratings combine in Table VII to a 0 percent disability rating.  A schedular compensable rating is thus not warranted.

The Veteran's representative stated in his August 2017 informal hearing presentation that extra schedular consideration had not been given to the Veteran's hearing loss.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is adequate, and no extra-schedular referral is required.  Id.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and the schedular rating is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms" such as marked interference with employment and frequent periods of hospitalization.

The Veteran reported at the May 2015 audio examination that his hearing loss made understanding difficult in noisy environments.  However, these symptoms are contemplated by the rating schedule.  See Doucette, 28 Vet. App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").  Accordingly, the available schedular evaluations are not inadequate and referral for an extra schedular rating is not required.

Issue 2:Tinea or Pityriasis Versicolor

The Veteran is currently rated 60 percent disabled.  This is the highest rating available under the diagnostic code 7806.  A higher or separate rating would only be available if the Veteran qualified under either an additional diagnostic code or a diagnostic code with a higher possible evaluation.

Diagnostic code 7800 applies to disfigurement of the head, face and neck, and has an 80 percent rating possible.  The Veteran's condition affects his neck, but the 80 percent rating requires visible or palpable tissue loss and either gross distortion or asymmetry of three or more features, or six or more characteristic of disfigurement.  The Veteran does not have tissue loss or six or more characteristics of disfigurement.  The 80 percent level is not appropriate.  The next highest level under diagnostic code 7800 is only 50 percent and would not provide for an increased rating.

The remaining diagnostic codes require either scarring or additional disabling effects.  Even if the Veteran had scarring, however, other than diagnostic code 7800, scarring does not provide for a rating higher than 60 percent.  There is also no basis for assigning a separate compensable rating.  Disfigurement, limitation of function due to the skin condition, and/or painful or unstable scarring has not been demonstrated on examination.  Indeed, the Veteran has not alleged other disabling effects separate from those contemplated by diagnostic code 7806.  A higher rating under other diagnostic codes cannot be obtained and thus the Veteran does not qualify for an increased rating.

The Veteran has not raised the issue of an extraschedular rating for his skin condition and the record does not reasonably raise the issue.  Accordingly, it need not be considered.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (referring to "the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to an initial rating in excess of 60 percent for tinea or pityriasis versicolor is denied.

REMAND

The Veteran was most recently afforded VA examinations for his back and knee in May 2015.  Since that examination, the Court of Appeals for Veterans Claims issued Correia v. McDonald, 28 Vet. App. 158 (2016) that held, in pertinent part, that "[t]he final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  This section states that joints "should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59.  The May 2015 examiner did not state that the Veteran was tested on both active and passive motion and in weight-bearing and non-weight bearing.  The earlier examinations also lacked such findings.  The Veteran must be afforded a new examination to correct this deficiency.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination by an appropriate medical professional to address the severity of the Veteran's knee and back disabilities.  The examiner must review the record and perform the appropriate diagnostic testing necessary to properly complete the requested examination.  Testing must include range of motion testing done under active and passive motion and in weight-bearing and non-weight bearing.  A notation must be made to indicate the types of testing done to ensure compliance with this directive.  If the examiner is unable to conduct the required testing he or she should explain why that is so.  

2. After completing the above actions, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


